Citation Nr: 0008574	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
October 1957 and from March 1958 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board remanded the case in July 1996 for readjudication 
of the veteran's claim to reflect consideration of 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).  Thereafter, the RO accomplished 
additional development, readjudicated the veteran's claim, 
and returned the claims file to the Board.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. Service connection is in effect for postoperative varicose 
veins in both lower extremities, evaluated as 30 percent 
disabling; the veteran has no other adjudicated, service-
connected disability.

3. The veteran has completed 4 years of high school and has 
work experience as a service station manager, oilfield 
worker, crew boss and truck driver.  He last worked full-
time in 1990.

4. The veteran's nonservice-connected disabilities include 
degenerative joint disease and disc disease of the lumbar 
spine, spondylolisthesis of L5-S1, degenerative arthritis 
of both hips, residuals of right femur fracture, residuals 
of right calcaneus fracture, Dupuytren's contractures of 
the forth and fifth fingers of both hands, flat feet, 
chronic obstructive pulmonary disease, alcohol abuse, and 
chronic cigarette abuse.

5. The veteran's service-connected postoperative varicose 
veins in both lower extremities, when evaluated in 
association with his educational attainment and 
occupational experience, have not rendered him unable to 
engage in substantially gainful employment.

6. The veteran's service-connected varicose veins are not 
productive of exceptional or unusual impairment.


CONCLUSION OF LAW

The criteria for total disability rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  By a December 1975 rating decision, the 
RO granted service connection for postoperative varicose 
veins, bilateral, and an evaluation of 30 percent disabling 
was assigned.  This determination was based on service 
medical records, which showed a diagnosis of and treatment 
for varicose veins, and the November 1975 report of VA 
examination, which included diagnoses of residuals of 
stripping of the greater saphenous systems of veins, 
bilateral, and minimal varicosities of the lesser saphenous 
systems of veins, bilateral.  By this rating decision, the RO 
also denied service connection for bilateral flat feet as not 
shown in service.

A November 1975 report of VA examination reflects that the 
veteran was employed as a service station manager. 

A November 1978 report of VA examination notes that the 
veteran's civilian occupation was as an oilfield worker 
performing heavy labor.  The veteran reported that he had a 
fall injury and was hospitalized in 1974.  Thereafter, he was 
employed as a filling station operator.  At the time of 
examination, the veteran was engaged in light labor as a 
truck driver.  

By a November 1985 rating decision, the RO denied an 
evaluation in excess of 30 percent for varicose veins, both 
lower extremities, postoperative.  By this rating decision, 
the RO also denied service connection for lumbar myositis 
with spondylolisthesis, L5-S1, as not shown to be related to 
acute back problems noted in service.  

On his December 1992 Veteran's Application for Increased 
Compensation Based on Unemployability, VA Form 21-8940, the 
veteran reported that he had been employed as a truck driver 
from May 1989 to February 1992.  He also reported that the 
date of his last full-time employment was in February 1992.  
He stated that he was prevented from working due to swelling 
in his legs and pain in his back.  In an attachment to this 
claim, the veteran stated that the disability of his legs had 
escalated to the point where he could no longer hold a full-
time job because of the pain.  

A February 1993 Request for Employment Information in 
Connection With Claim for Disability Benefits, VA Form 21-
4192, reflects that the veteran's employer reported that the 
veteran last worked on December 7, 1991, and his employment 
was terminated because of "drinking on the job."

A February 1993 report of VA examination reflects that the 
veteran reported a history of injuring his low back during 
service in 1957, fracturing his right thigh while working in 
the oil field in 1980, and fracturing his left heel in 1990.  
Physical examination findings showed that the veteran had 
moderately enlarged veins in both legs, especially around his 
knees and ankles.  The examiner noted that surgery and vein 
stripping had relieved swelling and congestion in the 
veteran's lower legs and that the veteran had been driving 
heavy trucks for many years.  However, he was currently out 
of work and could not be rehired as a driver of heavy 
equipment because he failed to pass his driver's test due to 
recent changes in the driver's law.  The veteran requested 
that "he be placed as an unemployable veteran" because no 
one would give him a job and because of his age.  The 
diagnoses were varicose veins, both legs, postoperative; 
lumbar malposition with spondylolisthesis, L5-S1; flat feet; 
and fracture of right femur treated with steel plates and 
many screws.  The examiner concluded that the veteran was 
definitely unemployable because of injuries suffered during 
his time in service.  The examiner further stated that the 
veteran had multiple lesions of his veins, lumbar spine, and 
right thigh which made it impossible for him to obtain 
employment.  

During his October 1993 personal hearing at the RO, the 
veteran testified that, after discharge from service, he was 
employed in the oil fields as a truck driver.  He had also 
performed maintenance and minor repairs around apartment 
buildings.  He stated that his legs "would go to sleep" 
after being in the truck for a short length of time.  The 
veteran reported that he was unable to secure and maintain 
employment because, due to his back, he is unable to pass 
physical examinations.  He testified that his varicose veins 
did not interfere with his ability to work.  

During his September 1996 personal hearing at the RO, the 
veteran offered testimony which was essentially the same as 
that which had been submitted at his October 1993 personal 
hearing.  Additionally, he stated that his 1980 right thigh 
injury resulted in the right leg being shorter than the left, 
causing his back to be thrown out of whack.  The veteran 
reported that his varicose veins cause his legs to swell and 
he is unable to walk long distances.  He also reported that 
his 1980 right thigh injury has contributed to the swelling.  
The veteran stated that his last full-time employment was in 
1991 as a truck driver and crew boss.  

A June 1997 report of VA examination reflects that the 
veteran's varicose veins were gradually coming back and he 
had had progressive breathing problems until he was unable to 
work in 1991.  Examination of the veteran's extremities 
revealed that he had moderate varicose veins that were 
swollen, especially on the right leg; there was no edema or 
tenderness; and his legs were not hot to touch.  Ultrasound 
of the veins of the legs was essentially negative and there 
was no sign of any obstruction.  The examiner noted that soft 
tissue mass in the posterior popliteal folds, as shown by X-
ray examination of the knee, could be from the varicose 
veins.  The diagnosis was chronic obstructive pulmonary 
disease and varicose veins, post stripping, recurring.  The 
examiner remarked that the ultrasound of the veins did not 
reveal any involvement of deep circulation and had not gotten 
worse.  He stated that the veteran should be able to engage 
in his daily activities.  The examiner further commented that 
most of the veteran's disability was due to his breathing 
problems and his chronic obstructive pulmonary disease was 
sufficient to prevent him from working.  

By a January 1998 rating decision, the RO determined that the 
veteran was permanently and totally disabled for pension 
purposes based on the June 1997 examination report which 
showed that the veteran was prevented from working due to 
nonservice-connected chronic obstructive pulmonary disease.

In May 1998, the RO received records from the Social Security 
Administration which reflect that the veteran claimed that he 
was disabled because he had lower back pain which limited his 
sitting, standing, and walking.  He also had problems with 
his feet as well as bending and stooping due to a knee 
injury.  The veteran stated that he had to elevate his feet 
very frequently throughout the day.  An October 1994 
Disability Determination and Transmittal reflects that the 
veteran's primary diagnosis was degenerative arthritis of 
both hips.  An October 1994 Decision of an Administrative Law 
Judge of the Social Security Administration reflects that, as 
of November 17, 1992, the veteran's impairments were of 
sufficient severity to preclude the performance of more than 
sedentary work activity.  The Administrative Law Judge found 
that the medical evidence established that, as of November 
17, 1992, the veteran "had a combination of impairments 
including degenerative arthritis of both hips, a limited 
range of motion of the right knee, residuals of prior 
internal fixation of right femoral shaft, residuals of healed 
right calcaneus fracture, marked venous varicosities in both 
legs, and Dupuytren's contractures of the fourth and fifth 
fingers of both hands ... ."

Upon VA examination in June 1998, the veteran reported 
tingling and numbness over the toes but no acute sharp pain, 
swelling of the feet with engorged veins and discoloration of 
the dorsum of the foot, and swelling over the upper calf 
muscle area.  It was noted that the swelling was felt and 
seen well when the veteran was on his feet.  The examiner 
noted that, at the time of examination, the veteran had no 
symptoms of itching or ulceration over the feet or legs and 
the swelling was less.  Physical findings included distended 
veins and varicosity of veins over the proximal feet and leg, 
below the knee joint; superficial veins felt engorged, and 
the skin over the proximal foot was grayish on standing or 
keeping his leg at a lower level.  Swelling and distended 
veins on the left were visible on elevating the lower 
extremities.  There was no edema, calf muscle tenderness, 
abnormal pigmentation or ulceration, or evidence of eczema or 
infection.  The veteran reported that his varicose veins did 
not affect his daily activities; rather, he complained of 
lower back pain and pain over the right thigh.  The diagnoses 
were varicose veins both lower extremities with status post 
stripping of the veins, chronic obstructive pulmonary 
disease, degenerative joint disease of the spine with disc 
disease lumbar spine and spondylolisthesis, alcohol abuse, 
and chronic cigarette abuse.


Criteria & Analysis.  Disability evaluations are administered 
under the VA Schedule for Rating Disabilities (Schedule) that 
is found in 38 C.F.R. § Part 4 and is designed to compensate 
a veteran for the average impairment in earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

In the instant case, postoperative varicose veins in both 
lower extremities, currently assigned a 30 percent disability 
evaluation, is the veteran's only service-connected 
disability.  The RO has rated the veteran's bilateral 
postoperative varicose veins under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.

It is noted that during the course of this appeal, by 
regulatory amendment effective January 12, 1998, substantive 
changes were made to the respective schedular criteria for 
evaluating the cardiovascular system, including varicose 
veins, as set forth in 38 C.F.R. § 4.104 (1998).  See 62 Fed. 
Reg. 65207-65224 (1997).  Where the law and regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991)

Under the provisions of Diagnostic Code 7120 in effect prior 
to January 12, 1998, a 30 percent rating is assigned for 
varicose veins where there is bilateral involvement, if the 
disorder is moderately severe, involving the superficial 
veins above and below the knee, with varicosities of the long 
saphenous vein ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion and 
no involvement of deep circulation.  A 50 percent evaluation 
is assigned for bilateral involvement where the disorder 
involves the superficial veins above and below the knee, with 
involvement of the long saphenous vein ranging over two 
centimeters in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration, and no involvement of 
deep circulation.  The disorder is considered pronounced, 
warranting a 60 percent rating for bilateral involvement, if 
it is manifested by the findings for a severe rating with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  38 C.F.R. § 4.104 (1997).

Under the revised rating criteria for varicose veins that 
became effective January 12, 1998, a 20 percent evaluation is 
assigned when there is persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
assigned when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned when there 
is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation is assigned when there is massive board-
like edema with constant pain at rest.  These evaluations are 
for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated separately 
and combined (under § 4.25) using the bilateral factor 
(§ 4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 
7120, in effect January 12, 1998.

Inasmuch as the veteran has only one service-connected 
disability, this disability must be ratable as 60 percent or 
more to meet the schedular requirements set out at 38 C.F.R. 
§ 4.16(a) for a total disability rating based on individual 
unemployability due to service-connected disability.

In order for the veteran's service-connected varicose veins 
in both lower extremities to be ratable as 60 percent or more 
under the criteria of Diagnostic Code 7120 which were in 
effect prior to January 12, 1998, the clinical evidence has 
to demonstrate pronounced bilateral varicose veins.  
Specifically, the evidence has to show manifestations of the 
findings for a severe rating with secondary involvement of 
the deep circulation with ulceration and pigmentation.  The 
VA examinations conducted in 1993, 1997, and 1998 did not 
show involvement of the long saphenous veins.  Clinical 
findings revealed that there was no edema or ulceration.  
Varicosities measuring 2 centimeters or more were not noted 
on either leg on any of these examinations.  Moreover, the 
June 1997 examination report noted that ultrasound of the 
veins did not reveal any involvement of deep circulation.  
Accordingly, the veteran's bilateral varicose veins are not 
ratable at 60 percent or more under the criteria of 
Diagnostic Code 7120 in effect prior to January 12, 1998.

To be ratable as 60 percent or more under the new criteria, 
the veteran's varicose veins must either meet the criteria 
for a 60 percent rating in one leg or each leg must meet the 
criteria for a 40 percent rating.  This is not the case, 
however, as the evidence fails to show persistent edema and 
stasis pigmentation or eczema.  Ulceration has not been 
reported.  Accordingly, the veteran's bilateral varicose 
veins are not ratable at 60 percent or more under the 
criteria in effect on and subsequent to January 12, 1998.

Thus, the veteran does not meet the percentage criteria 
specified in 38 C.F.R. § 4.16(a).  However, a total rating 
may still be assigned to a veteran who fails to meet these 
percentage standards if he is deemed unemployable by reason 
of his service-connected disability.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).  VA regulations generally provide 
that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  See VAOPGCPREC 75-91 
(O.G.C. Prec. 75-91).

The provisions of 38 C.F.R. § 3.321(b)(1) provide that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a).

In the instant case, the Board has carefully considered the 
evidence of record.  The veteran is shown to have multiple 
nonservice-connected disabilities in addition to his service-
connected bilateral postoperative varicose veins.  
Significantly, the veteran has complained of back, hip, and 
leg pain that make it difficult for him to stand, sit, or 
walk.  He has repeatedly stated during his personal hearings 
as well as upon VA examinations that his varicose veins are 
not his primary problem.  The June 1997 report of VA 
examination included the examiner's opinion that the 
veteran's chronic obstructive pulmonary disease was 
sufficient to prevent him from working.  

Decisions of the Social Security Administration regarding 
disability and resulting unemployability are relevant to 
determining whether a total rating is warranted under VA laws 
and regulations.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  The veteran has been adjudicated by the Social 
Security Administration as being disabled and entitled to 
appropriate benefit payments as of November 17, 1992.  
However, the Board notes that the decision of the Social 
Security Administration was not based on the single 
disability of the veteran's service-connected postoperative 
bilateral varicose veins.  Rather, this decision found that 
the veteran "had a combination of impairments including 
degenerative arthritis of both hips, a limited range of 
motion of the right knee, residuals of prior internal 
fixation of right femoral shaft, residuals of healed right 
calcaneus fracture, marked venous varicosities in both legs, 
and Dupuytren's contractures of the fourth and fifth fingers 
of both hands ... ."  With the exception of marked venous 
varicosities in both leg, the other disorders cannot be 
considered in determining the veteran's entitlement to a 
total rating based on individual unemployability as they are 
not service-connected.  Rather, only his service-connected 
bilateral varicose veins may be considered in conjunction 
with his education and occupational experience.

In addition to the determination by the Social Security 
Administration, the RO has also held that the veteran is 
permanently and totally disabled for pension purposes, 
principally as a result of chronic obstructive pulmonary 
disease.  Thus, the record contains competent medical 
evidence establishing that the veteran is unable to work due 
to disabilities.  However, it is clear that the 
determinations as to the veteran's inability to work due to 
disabilities are based on consideration of medical problems 
other than or in addition to postoperative bilateral varicose 
veins.  The Court has pointed out that even if the record 
clearly establishes that the veteran originally became 
unemployable and remained unemployable due to nonservice-
connected disabilities and his age, the Board must still go 
on to determine if his service-connected disabilities, 
individually or in combination, would now produce 
unemployability.  Pratt v. Derwinski, 3 Vet. App. 269 (1992).  
No physician has offered a medical opinion that the veteran's 
postoperative bilateral varicose veins prevent him from 
working.

The Board notes that the most recent VA examination, 
conducted in June 1998, included findings of distended veins 
and varicosity of veins over the proximal feet and leg, below 
the knee joint; engorged superficial veins, and grayish skin 
over the proximal foot on standing or keeping his leg at a 
lower level.  However, the June 1998 examination report did 
not include an opinion from the examiner indicating that the 
veteran was prevented from sedentary employment due to his 
service-connected varicose veins and no other competent 
individual has offered such an opinion.  Significantly, 
during that examination, the veteran stated that his varicose 
veins do not affect his daily activities; rather, he 
complained of lower back pain and pain over the right thigh. 

Although his service-connected varicose veins may limit the 
veteran's ability to perform exertional tasks such as those 
required for the driving of heavy trucks, the record does not 
indicate that the veteran's varicose veins are productive of 
impairment so severe as to preclude sedentary employment.  
The evidence does not reflect that the veteran's varicose 
veins require frequent periods of hospitalization or are of 
an unusual or exceptional nature.  38 C.F.R. § 3.321(b)(1).  
The record does not reflect that the service-connected 
varicose veins are productive of interference with employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(noting that the disability evaluation rating itself is 
recognition that the industrial capabilities are impaired).

The Board finds that the preponderance of the evidence is 
against the grant of a total rating based on individual 
unemployability due to service-connected disability.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 3 -


- 1 -


